t c memo united_states tax_court roger leslie wolman and caroline r wolman petitioners v commissioner of internal revenue respondent docket no filed date roger leslie wolman and caroline r wolman pro sese sara j barkley for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner roger wolman’s mr wolman’s and petitioner caroline wolman’s mrs wolman’s collectively petitioners’ federal income taxes for and respectively years in issue the sole issue for decision is whether petitioners’ receipt of dollar_figure and dollar_figure in and respectively in exchange for an assignment of a right to receive future lottery installment payments constitutes ordinary_income or capital_gain during the years in issue unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in littleton colorado in mr wolman purchased a computer and a computer_program lotto challenger beginning in date mr wolman used this program to choose numbers each week for the lottery on date mr wolman won dollar_figure in the colorado lottery the lottery prize amount was payable in annual installments beginning on date and ending on date mr wolman reported the first five annual lottery installment payments received as ordinary_income on his respective federal tax returns on or about date mr wolman entered into a sale agreement with capital first financing capital first which stated lottery winner hereby sells and assigns to purchaser and its assigns all lottery winner’s right title and interest in and to the assigned payments including without limitation the right to receive the assigned payments from the state lottery and all related benefits and rights this sale agreement was effective as of the lottery installment_payment due on date the total face_amount of mr wolman’s interest in the remaining lottery installment payments was dollar_figure the contract sales_price for the remaining lottery installment payments was dollar_figure in advance and dollar_figure upon closing on or about date on date the district_court for the city and county of denver colorado issued an order approving mr wolman’s assignment of his interest in the remaining lottery installment payments to capital first on petitioners’ and federal_income_tax returns they reported the sale of mr wolman’s interest in the remaining lottery installment payments as the sale of a capital_asset for dollar_figure and dollar_figure respectively on the schedules d capital_gains_and_losses attached to the tax returns petitioners reported a cost_basis of zero for the payments for and did not report a cost_basis for the payments for respondent sent petitioners a notice_of_deficiency in which respondent determined that the amounts received from capital first from the assignment of the rights to the remaining lottery installment payments were not the result of the sale of a capital_asset and the amounts were not capital_gains respondent determined that these amounts were includable as ordinary_income petitioners timely filed a petition with the court to dispute respondent’s determination opinion the parties dispute whether petitioners’ receipt of dollar_figure and dollar_figure in exchange for the assignment of mr wolman’s right to receive future lottery installment payments constitutes ordinary_income or capital_gain during the years in issue resolution of this issue depends on whether mr wolman’s right to receive the remaining lottery installment payments was a capital_asset within the meaning of sec_1221 we find the facts in the instant case indistinguishable in substance from the facts in our opinion of 119_tc_1 and cases relying on that opinion in which a taxpayer assigned a right to future lottery installment payments in return for a lump-sum payout at a discounted value from a third party id pincite watkins v commissioner tcmemo_2004_ lattera v commissioner tcmemo_2004_216 clopton v commissioner tcmemo_2004_95 simpson v commissioner tcmemo_2003_155 johns v commissioner tcmemo_2003_140 boehme v commissioner tcmemo_2003_81 we held in each of these cases that a right to future lottery installment payments did not constitute a capital_asset within the meaning of sec_1221 davis v commissioner supra pincite watkins v sec_1221 capital_asset defined for purposes of this subtitle the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include-- stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business property used in his trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in his trade_or_business a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by-- a a taxpayer whose personal efforts created such property b in the case of a letter memorandum or similar_property a taxpayer for whom such property was prepared or produced or c a taxpayer in whose hands the basis of such property is determined for purposes of determining gain from a sale_or_exchange in whole or part by reference to the basis of such property in the hands of a taxpayer described in subparagraph a or b continued commissioner supra lattera v commissioner supra clopton v commissioner supra simpson v commissioner supra johns v commissioner supra boehme v commissioner supra given the similarity of facts it would serve no purpose to repeat the analysis provided in davis v commissioner supra see also 111_tc_210 the doctrine_of stare_decisis generally requires that we follow the holding of a previously decided case absent special justification affd 214_f3d_1254 10th cir petitioners try to distinguish themselves from the davis v commissioner supra line of cases because of mr wolman’s investment of time and money petitioners do not have any continued accounts or notes receivable acquired in the ordinary course of trade_or_business for services rendered or from the sale of property described in paragraph a publication of the united_states government including the congressional record which is received from the united_states government or any agency thereof other than by purchase at the price at which it is offered for sale to the public and which is held by-- a a taxpayer who so received such publication or b a taxpayer in whose hands the basis of such publication is determined for purposes of determining gain from a sale_or_exchange in whole or in part by reference to the basis of such publication in the hands of a taxpayer described in subparagraph a unique arguments that would cause us to stray from the holding we reached in davis v commissioner supra the end result is the same the relevant events occurred after mr wolman won the lottery ie the assignment of future lottery installment payments and those events do not change his receipt of ordinary_income into gain from a sale of a capital_asset further petitioners’ argument that their assignment of all rights and benefits related to the lottery installment payments caused the character of the transaction to change must also fail in lattera v commissioner supra the taxpayers similarly assigned their rights title and interest in the lottery prize to a third party and we held that the amount received by the taxpayers from the third party for the assignment of future lottery payments was ordinary_income not capital_gain see also 356_f3d_1179 9th cir concluding that a sale of an entire_interest in a lottery winning is not a persuasive reason to treat the sale of that right as a capital_gain pursuant to davis v commissioner supra and its progeny we hold that the amounts received by petitioners from capital first in exchange for mr wolman’s right to receive the remaining lottery installment payments are ordinary_income and not capital_gains in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
